Citation Nr: 0407826	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  97-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the cervical spine, 
rated as 20 percent disabling prior to May 1, 2000 and 40 
percent disabling from May 1, 2000.

2.  Entitlement to an increased rating for the service-
connected residuals of a left hip fracture, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for the service-
connected left shoulder bursitis, currently rated as 10 
percent disabling.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1984 to October 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1996.  A copy of the hearing 
transcript is associated with the claims file.  

The case was remanded by the Board to the RO in June 1999 for 
additional development of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, in November 1994, the veteran submitted a claim 
for an increased rating for the service-connected cervical 
strain, evaluated as 10 percent disabling; and for 
compensable ratings for the service-connected stress 
fracture, undisplaced femoral neck, left hip; and for the 
service-connected arthralgia of the left shoulder joint.  In 
addition, the veteran submitted a claim of service connection 
for degenerative disc disease of the low back, claimed as 
secondary to and proximately the result of his service-
connected left hip condition.  

In an April 1995 rating decision, increased ratings were 
denied for the service-connected cervical strain, left hip 
disability, and left shoulder disability.  Also, service 
connection was denied for degenerative disc disease of the 
lumbar spine.  The veteran timely appealed that 
determination.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1996.  Then, in a May 1996 
Hearing Officer decision, the RO increased the rating to 20 
percent for the service-connected cervical strain, and 
increased the rating to 10 percent for the service-connected 
residuals of a left hip fracture, both effective November 16, 
1994.

The case was thereafter remanded by the Board to the RO in 
June 1999 for further development of the record.  

Then, in a July 2002 rating decision, the RO recharacterized 
the veteran's cervical strain as degenerative disc disease of 
the cervical spine and increased the rating to 40 percent 
under Diagnostic Code 5293, effective May 1, 2000.  In 
addition, the veteran's arthralgia of the left shoulder was 
recharacterized as left shoulder bursitis and the rating was 
increased to 10 percent, effective November 16, 1994.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matters of an increased rating for 
degenerative disc disease of the cervical spine, arthralgia 
of the left shoulder and residuals of a left hip fracture 
remain in appellate status.  

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended, during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Court has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claim, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has not issued a VCAA notice letter to the veteran in 
connection with the claims on appeal.

Moreover, the last VA examination of record, from February 
2001, took place more than three years ago.  

The Court has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA 
duty to assist includes the conduct of VA examination where 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

Contemporaneous, comprehensive examinations as to the 
disabilities at issue would materially assist in the 
adjudication of the claimant's appeal, and are mandated by 
the VCAA of 2000.

In addition, the Board notes that the veteran's service-
connected degenerative disc disease of the cervical spine has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  

During the pendency of this appeal, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which contemplates intervertebral disc 
syndrome, was revised and became effective as of September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this regard, the Board points 
out that if it is determined that the new criteria are more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), the 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

In this regard, the Board notes that the veteran has not been 
apprised of the change in regulations.  In order to preclude 
prejudice to the veteran's claim the RO should consider the 
new rating criteria for evaluating intervertebral disc 
syndrome in connection with the veteran's claim for an 
increased evaluation for service-connected degenerative disc 
disease of the cervical spine prior to further appellate 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

The Board also points out that because the way in which the 
veteran's disabilities were rated contemplates problem with 
movement, consideration must be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  See 38 C.F.R. § 4.71a (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (2003).  In DeLuca v. Brown, 
the Court noted that the VA examination relied on to rate the 
veteran's disability had merely included findings as to the 
range of motion without accounting for factors enumerated in 
§ 4.40.  The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
portrayed in terms of the rating criteria.  Id.  This is what 
is now required in the veteran's case.

In light of the foregoing, the Board finds that the veteran 
should be afforded orthopedic and neurological examinations 
to determine the current nature, extent and severity of the 
service-connected degenerative disc disease of the cervical 
spine, bursitis of the left shoulder and residuals of a left 
hip fracture.  In addition, the examiner should opine as to 
the likelihood that the veteran has current degenerative disc 
disease of the lumbar spine due to disease or injury in 
service, or as secondary to service-connected disability.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically provide 
notice to the appellant, consistent with 
the requirements of section 5103(a), 
§ 3.159(b), and Quartuccio, that informs 
the claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
Furthermore, in compliance with the 
explicit requirement of § 3.159(b) and 
the implicit requirement of section 
5103(a), on remand VA must "also request 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim."  38 C.F.R. § 3.159(b)(1) 
(emphasis added).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service-connected disabilities, as well 
as a low back disability since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran, including on a fee basis 
if necessary, for the purpose of 
ascertaining the current nature, extent 
and severity of the service-connected 
degenerative disc disease of the cervical 
spine, the service-connected residuals of 
a left hip fracture, and bursitis of the 
left shoulder.  In addition, the examiner 
should opine as to the likelihood that 
the veteran has current degenerative disc 
disease of the lumbar spine due to 
disease or injury in service or as 
secondary to service-connected 
disability.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and the 
previous and amended criteria for rating 
intervertebral disc syndrome and 
musculoskeletal disabilities must be made 
available to and reviewed by the 
examiners in connection with the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations and that pertinent documents 
therein were reviewed.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

(a) Does the service-connected 
degenerative disc disease of the cervical 
spine involve only the joint structure, 
or does it also involve the muscles and 
nerves?

(b) Does the cervical spine disability, 
left hip disability and/or left shoulder 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?
If the severity of these manifestations 
cannot be quantified, the examiner must 
so state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the cervical 
spine, left hip and/or left shoulder, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the cervical spine, left hip and/or left 
shoulder.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the cervical spine, left hip 
and/or left shoulder, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disabilities.  If 
the functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

(e) The examiner should determine whether 
the veteran's service-connected cervical 
spine disability with pain is manifested 
by symptoms consistent with 
intervertebral disc syndrome, and if so, 
should identify all related 
intervertebral disc symptomatology.

Any opinions expressed by the examiner 
mist be accompanied by a complete 
rationale.  The examiner should address 
the rating criteria in his/her assessment 
of the service-connected disabilities of 
the cervical spine, left hip and left 
shoulder.

(f)  The examiner should determine if the 
veteran has current low back disability.  
If so, the examiner is asked to opine as 
to the current nature and likely etiology 
of the low back disability; including, 
but not limited to, whether it is at 
least as likely as not that the veteran 
has current degenerative disc disease of 
the lumbar spine due to the service-
connected degenerative disc disease of 
the cervical spine, including on an 
aggravation basis.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 20 percent prior to 
May 1, 2000 and 40 percent from May 1, 
2000 for the service-connected 
degenerative disc disease of the cervical 
spine; entitlement to a rating in excess 
of 10 percent for the service-connected 
residuals of a left hip fracture; 
entitlement to a rating in excess of 10 
percent for the service-connected 
bursitis of the left shoulder; and 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine.  In so doing, the RO should 
document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2003).  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his original claim 
or claim for increase, and may result in its denial.  
38 C.F.R. § 3.655 (2003); 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


